EXHIBIT 10.64

 

AGREEMENT OF PRINCIPAL TERMS

 

This Agreement of Principal Terms is entered into this 21st day of February 2017
between Craftsman Industries, Inc. ("Craftsman Industries"), an S-corporation
whose principal place of business is 3101 Elm Point Industrial Dr., St. Charles
MO 63301 and Cool Technologies , Inc. ("CoolTech"), a Nevada corporation having
a principal place of business at 8875 Hidden River Parkway, Suite 300, Tampa,
Florida 33637 Craftsman Industries and CoolTech are sometimes referred to
individually as a "party" and jointly as "parties").

 

WHEREAS

 

(a) CoolTech is an innovator, developer and manufacturer via outsource partners
of Thermal Technologies and Mobile Generation products. When the technologies
are fitted onto a Class 2 to Class 8 style vehicle, they can be utilized to
produce mobile power outputs equal to or better than that of tow behind
generators or stationary backup generators. These technologies produce output
power in kVA at a 50% reduction in weight of tow behind generators from the
vehicle engine or any other onboard power source such as batteries, solar, CNG,
LNG and fuel cell.

 

(b) Craftsman Industries is the market leader in design, engineering, and
production for Marketing Vehicles and Industrial Mobile Solutions..

 

(c) Craftsman Industries has entered into a full Non-Disclosure Agreement with
CoolTech dated the 17th day of January 2017 ("Non-Disclosure Agreement") and is
fully bound by the terms and conditions set forth in that Agreement.

 

(d) CoolTech wishes to enter into this Agreement and assist Craftsman Industries
in reducing Craftsman total cost to produce its products as well as expanding
and developing Craftsman Industries's customer base with CoolTech's patented and
proprietary Mobile Generation technology.

 

(e) To help further discussions and co-operation, the parties have agreed to the
following principal terms.

 

NOW, THEREFORE, the parties hereto agree, as follows:

 

1. Representations: Each of Craftsman Industries and CoolTech hereby warrants
and represents to the other, as follows:

 

(a) that it is a legal person validly existing in its jurisdiction of
establishment;

 

(b) that it has the full power and authority to enter into this Agreement and
perform its contractual obligations and that its representative who is signing
this Agreement has been authorized to do so pursuant to a valid power of
attorney or board of directors' resolution.

 



  1

   



 

2. CoolTech will furnish Craftsman Industries with one (1) MG30 prototype fitted
onto a Class 3 to Class 5 truck within 60/90 business days of the signing of
this Agreement. Craftsman Industries will have the use of the prototype for a
period of 30/60 days ("Test Period").

 

(a) During the Test Period, CoolTech will provide technical assistance to
Craftsman Industries to test the prototype and to meet the technical criteria
established by Craftsman Industries and CoolTech, jointly.

 

(b) If the prototype MG30 does not meet the mutually agreed to specified
technical criteria and cost out, at the end of the Test Period, Craftsman
Industries shall return the Kit and or Ford 350 truck and the MG30 prototype and
all confidential technology, data and know-how shall be either destroyed or kept
confidential in accordance with the terms of the Non-Disclosure Agreement.

 

(c) Upon achieving the mutually agreed technical criteria in paragraph (b)
Craftsmen Industries shall offer the CoolTech solution to its current and future
customer base where applicable. Craftsmen industries shall be represented by
both companies as a primary uplift and integration center for Cool Technologies,
and their customers.

 

3. During the period that CoolTech is working with Craftsman Industries and
providing it with trade secrets, technical and other assistance for the
development of Mobile Generation systems, Craftsman Industries, its officers,
directors and employees shall not, directly or indirectly, work with any
competitor of CoolTech.

 

4. Either party may cancel this agreement with twelve months' notice. Both
parties will remain bound by the NDA and confidentiality obligations associated
with this agreement. Craftsmen Industries, Inc. agrees that it will not offer
alternative power take off technologies of similar design on quotes that have
included the CooITech product offerings. Craftsmen Industries, Inc. will be free
to offer alternative similar technologies after termination of this agreement.

 

5. The Governing law for this Agreement of Principal Terms shall be that of the
State of Nevada.




 

         

Signed on behalf of Craftsman Industries:

 

Signed on behalf of CoolTech:

 

 

 

 

 

 

By:

/s/ Mark Steele   By: /s/ Timothy Hassett  

Name:

Mark D. Steele   Name: Timothy J. Hassett  

Title:

President and Chief Executive Officer   Title:

Chief Executive Officer

 



 

 

 



2



 